RENDERED: NOVEMBER 4, 2022; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-1101-MR


JEFFREY DOUGOUD                                                     APPELLANT



               APPEAL FROM CAMPBELL CIRCUIT COURT
v.            HONORABLE JULIE REINHARDT WARD, JUDGE
                       ACTION NO. 19-CR-00141



COMMONWEALTH OF KENTUCKY                                              APPELLEE



                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: DIXON, MCNEILL, AND K. THOMPSON, JUDGES.

THOMPSON, K., JUDGE: Jeffrey Dougoud appeals from his convictions on two

counts of sexual abuse in the first degree and sentencing for those convictions by

the Campbell Circuit Court following a jury trial. We affirm as the circuit court

properly denied: (1) Dougoud’s motions for a directed verdict as there was

sufficient evidence to establish the two counts of sexual abuse based on sexual
contact by forcible compulsion; (2) Dougoud’s motion to review victim’s

psychotherapy records as Dougoud failed to make the preliminary showing needed

to access them; (3) Dougoud’s motion for a mistrial as mother’s statement that he

had killed before in the line of duty was appropriately addressed through an

admonition. We also reject Dougoud’s argument that cumulative error based on

improper character evidence requires reversal as the circuit court properly

addressed the objections that Dougoud made.

                      FACTUAL AND LEGAL BACKGROUND

               Assuming the truth of the evidence in favor of the Commonwealth,

and drawing all fair and reasonable inferences from it, the facts are as follows. The

victim in this case was C.T. (victim). Victim’s mother and stepfather1 had a home

outside of Alexandria, Kentucky. They had four sons – two each from previous

marriages – who lived there at least some of the time. Victim, who was born in

2001, was the oldest and he lived primarily in that home.

               Stepfather had been friends with Dougoud for most of his life.

Mother had met Dougoud before, but they became friends only after he started

visiting the house regularly in 2015 to socialize with the family. Dougoud was

openly gay, and stepfather and mother accepted his sexuality.


1
  To protect victim’s privacy, we do not refer to mother and stepfather by name. Mother and
stepfather previously cohabitated and then married after the incidents at issue but before the trial;
to avoid confusion, we consistently refer to mother’s paramour and then husband as stepfather.

                                                -2-
             According to stepfather and mother, Dougoud usually carried a

Kimber .380 handgun, holstered to his hip. Stepfather also owned and carried

firearms. Stepfather, Dougoud, and sometimes the boys, would step out to

stepfather’s backyard range to shoot. Victim testified that, on occasions prior to

the events of this case, Dougoud showed him the Kimber he usually carried and

allowed him to fire it at the backyard range; that Dougoud often spoke about being

a military veteran; and that Dougoud had frequently described himself as a “well-

received and important” and “well-qualified” member of the armed forces, “some

form of sniper,” and that he “had killed during his service.”

             Victim considered himself to have had a great relationship with

Dougoud prior to the events of this case, and he thought of Dougoud as the

equivalent of his “uncle.” He also liked Dougoud’s pickup truck.

             On September 21, 2016, when victim was 15 years old, Dougoud

picked victim up from his home under the pretense of giving him practice driving

the truck. Mother photographed victim in the driver’s seat before the two of them

departed and posted the photograph to her social media account. She testified her

understanding was that victim and Dougoud were going to practice driving in the

parking lot of a local elementary school.

             Thereafter, Dougoud and victim alternated driving backroads in

Campbell County. They stopped at victim’s house briefly; then victim drove to a


                                            -3-
convenience store five minutes away where they purchased drinks. Afterward,

Dougoud took over driving, initially heading back toward victim’s house, and

victim believed they were returning to his home until Dougoud passed his street

and began traveling roads unfamiliar to victim.

             Victim testified that during the drive his conversation with Dougoud

started out “normal,” but that as Dougoud continued driving, he gradually steered

it toward sexual topics. He questioned victim about his workout routine. He asked

victim about his abdominal muscles and told victim to show them to him. Victim

thought Dougoud’s request was “weird,” but raised his shirt. Dougoud “poked”

his abdominal muscles and said that victim was “doing alright.”

             Next, according to victim, Dougoud asked about the appearance of

victim’s pubic hairline, and whether victim trimmed it. Victim testified that at that

point, he was scared. No one had ever asked to see his pubic hairline; he believed

the request was odd; and he told Dougoud, “that’s kind of weird. I don’t really

want to do that.” Dougoud responded, “No, it’s okay. You should really just show

me.” When victim refused again, Dougoud said, forcefully, “No. Show me.”

             Victim testified, “at that point, I felt like I had to, or something was

going to happen that I didn’t want to happen.” Victim hooked his thumb inside the

waistband of his pants “and just kind of pushed downward, and you could see the

line, but nothing more. And after that, I pulled my pants back up as fast as I could,


                                          -4-
and just kind of sat there.” Victim testified Dougoud told him his pubic line

“wasn’t that bad,” and that he’d “seen worse,” which made victim feel awkward.

             After the two discussed other topics, Dougoud then asked victim

whether he had ever had sex or anything like it. Victim answered that he and his

girlfriend had engaged in sexual activity but had not had sex. Dougoud asked

victim what he was “working with,” and if he was “doing a good enough job.”

Victim did not understand. From there, things progressed:

             Victim: And at that point, he was like, “Well, why don’t
             you show me what you got? And I was like, “I don’t
             think that’s good at all. I really don’t want to do this.”
             And he was like, “No. You should really, you should
             really show me.” And, um, at that point I was, I was
             really scared. I mean, you hear of this stuff happening to
             other people, but, uh, I didn’t think it was going to be me.
             And, um, he was like, “You should really just, just show
             it to me.” Um, I said okay. I felt like I had to. I didn’t
             see any other option, it was in a moving car. So I did
             what he had told me to do, and took my penis out.

             Victim testified Dougoud then “complimented” him on his penis.

Victim testified he felt uncomfortable and did not want to be in the truck with

Dougoud. He further testified:

             Victim: At that point, he was getting ready to make a
             turn in the road. As all of this was happening, he was
             still driving. And, at that point, when he looked away, I
             pulled my pants up as fast as I could. And he looked
             back over and said, “No. Pull that back out.” And I was
             like, “Uh, I don’t really think so.” And he was like, “No,
             it’s okay. You should do that.” And, I did.


                                         -5-
             Commonwealth: And why did you do that?

             Victim: Again, that same forceful, assertive
             commentary, I guess you would say. The voice he was
             giving to me, I didn’t feel like I had an alternative. I felt
             like if I didn’t, then something was going to happen to
             me, and I couldn’t get away because I was in a truck,
             moving. I couldn’t just jump out. So I did what he asked
             again. And at that point, he asked me to touch myself,
             um, masturbate, and I did as he agreed, er, I did what he
             had asked, I agreed. I did that, and, um, at that point, he,
             had had, um, taken his own penis out while he was
             driving. And, we were right by a church, um, that we
             were passing, and he had, um. I looked out the window
             for a split second.

             Commonwealth: You said the window, which window
             were you looking out of?

             Victim: The passenger-side window. And I had looked
             out the window, um, and he, when I looked back, I heard
             a sound and it was his belt coming undone. You know
             how you can hear a belt, it’s metal. I looked back and he
             had pulled his pants to about his lower thigh, towards his
             knees. And, he had his penis out, and asked me to touch
             it. And, I was like, “that’s a little much. I don’t, I don’t
             think I want to do that at all.” And, he had said, “Naw,
             it’s okay. You should do that.” I was like, “No, I really
             don’t want to.” He was like, “No. Do it. Touch it.” As,
             overall, I was just scared. Um, and then he said it again,
             he had, almost like a, not quite a snap, but like a break of
             just like, “No! Do it!” Um, I said “okay.” Um, I just, I
             just touched it, and then backed off, just quick. Just
             placed and then removed.

             Victim then testified about the incident that formed the basis for the

first sexual abuse charge:




                                          -6-
             Victim: . . . And then at that point he had grabbed my
             hand and placed it around it [Dougoud’s penis] in a, like
             this. Like a, what would, a circular motion with my
             hand.

             Commonwealth: So, you’re saying he placed his hand
             onto, over your hand?

             Victim: Yes. Over my hand. Like this, and then
             wrapped around his penis, and made me perform a
             masturbatory motion.

             Commonwealth: And when you said he “made you,”
             how did he make you?

             Victim: Um, my, his hand was around mine, and kind of
             did it himself, but my hand was there and in between.
             And, um, he had made me do that for a while, and then
             he had to make a turn, not like a full turn, but a veer, with
             both hands, and I removed my hand as soon as he took it
             off.

             Victim testified that shortly after he had removed his hand from

Dougoud’s penis, Dougoud drove them to a wooded section of an isolated road and

parked. Victim started to pull his pants up, and Dougoud told, rather than asked,

victim to pull them back down. Victim complied. Dougoud opened the center

armrest and removed a partial roll of paper towels that held a bottle of lubricant in

the core. Dougoud used his own hand to apply the lubricant to his own penis.

             Victim then testified about the incident that formed the basis for the

second sexual abuse charge. Dougoud then rubbed lubricant onto victim’s penis.

Victim did not resist. Victim testified that while this was happening:


                                          -7-
             Victim: I was just overall scared and anxious, not only
             because of, I was worried about what was happening, but
             also what would happen if I did try to escape? Or, or just
             say anything about it, ever? And that was already going
             through my head when it was happening.

             Victim testified that immediately after Dougoud rubbed lubricant onto

his penis, Dougoud reached down and produced a handgun (what victim

recognized as Dougoud’s Kimber .380, still in its nylon holster); placed the

holstered gun onto the dashboard, barrel pointed toward victim; and said in a stern

tone, “I’m just going to get this out of the way.” Victim testified this was the first

time he had seen the weapon during their ride, that he regarded the action as an

intimidation tactic, and that he was in fact intimidated by it.

             We will not detail the remainder of the incident between victim and

Dougoud in the truck, as what followed formed the basis of the sodomy charge

which is not at issue in this appeal.

             Before Dougoud ultimately drove victim home, the following

exchange took place according to the victim.

             Victim: He said, “Now, you know not to tell anybody
             about this, right?” And I said, “Yeah. I gathered.” And
             he said, “You know I’ve killed people before. I’m not
             afraid to do it again.” I just kind of nodded.

             After the conclusion of the jury trial, Dougoud was convicted of two

counts of sexual abuse in the first degree, one count of sodomy in the third degree,




                                          -8-
and was consequently sentenced to three consecutive terms of five years’

imprisonment, for a total of fifteen years.

                                ISSUES ON APPEAL

             Half of Dougoud’s appeal is devoted to what he believes were the

circuit court’s errors in denying his directed verdict motions regarding his sexual

abuse charges. The latter half of his appeal relates to asserted evidentiary errors.

         I. DIRECTED VERDICT ON SEXUAL ABUSE CHARGES

             Our standard of review relative to a trial court’s denial of a directed

verdict motion is as follows:

             [O]n a motion for directed verdict, the trial court must
             draw all fair and reasonable inferences from the evidence
             in favor of the Commonwealth. If the evidence is
             sufficient to induce a reasonable juror to believe beyond
             a reasonable doubt that the defendant is guilty, a directed
             verdict should not be given. For the purposes of ruling
             on the motion, the trial court must assume that the
             evidence for the Commonwealth is true, but reserving to
             the jury questions as to the credibility and weight to be
             given to such testimony.

                    To defeat a directed verdict motion, the
             Commonwealth must only produce more than a mere
             scintilla of evidence. On appellate review, the test of a
             directed verdict is, if under the evidence as a whole, it
             would be clearly unreasonable for a jury to find guilt,
             only then the defendant is entitled to a directed verdict of
             acquittal.

Lynch v. Commonwealth, 642 S.W.3d 647, 658 (Ky. 2022) (internal citations,

brackets, quotation marks, and footnotes omitted).

                                          -9-
             The Commonwealth’s theory of its case against Dougoud was that he

was guilty of two counts of sexual abuse in the first degree because, on two

occasions during a truck ride, he subjected victim to sexual contact “by forcible

compulsion.” Kentucky Revised Statutes (KRS) 510.110(1)(a). In his motion for

a directed verdict, Dougoud argued the Commonwealth failed to present sufficient

evidence of the “forcible compulsion” element with respect to both counts.

             “Forcible compulsion,” for purposes of sexual abuse in the first

degree, means:

             [P]hysical force or threat of physical force, express or
             implied, which places a person in fear of immediate
             death, physical injury to self or another person, fear of
             the immediate kidnap of self or another person, or fear of
             any offense under this chapter. Physical resistance on the
             part of the victim shall not be necessary to meet this
             definition[.]

KRS 510.010(2) (emphasis added).

             In other words, there are two types of “forcible compulsion” described

in KRS 510.010(2): (1) “physical force” forcible compulsion; and (2) “threat”

forcible compulsion. The Commonwealth relied on both types to prove its case

against Dougoud, using “physical force” forcible compulsion to secure a

conviction as to the first count of sexual abuse and “threat” forcible compulsion to

secure a conviction on the second count of sexual abuse.




                                        -10-
             A. Did the Commonwealth present sufficient evidence to establish
                the first count of sexual abuse by “physical force” forcible
                compulsion?

             As to “physical force” forcible compulsion, the Kentucky Supreme

Court explained in Yates v. Commonwealth, 430 S.W.3d 883 (Ky. 2014), what was

sufficient as follows:

                    We have found that a defendant used forcible
             compulsion to commit sexual abuse by taking the
             victim’s hand, without her consent, and placing it on the
             area of his pants over his penis. Gibbs v.
             Commonwealth, 208 S.W.3d 848 (Ky. 2006), overruled
             on other grounds by Padgett v. Commonwealth, 312
             S.W.3d 336 (Ky. 2010). This is correct because he
             directly compelled her to touch him.

             ...

                    While it is true that an act as simple as grabbing
             someone’s hand can amount to lack of consent by
             forcible compulsion given the right circumstances, not all
             touching will provide those circumstances. If that were
             the case, then every sex act between otherwise
             consenting adults would satisfy the elements of the first-
             degree rape statute, because there is always physical
             contact between them. Instead, the phrase “forcible
             compulsion” requires another factual element, namely,
             lack of consent by the victim, in the sense of lack of
             voluntariness or permissiveness. This is dictated by the
             use of the word “compulsion.”

Id. at 890 (emphasis added). Stated differently, the definition of “physical force”

forcible compulsion, as opposed to “threat” forcible compulsion, requires nothing

more than physical contact without permission of the victim. “[T]he evaluation of


                                        -11-
physical force is based on a victim’s express non-consent, or other involuntariness,

to a defendant’s act. Thus, it may be in one case that a touch of the hand

constitutes forcible compulsion while in another it does not.” Id. at 891.

             Regarding the first count of sexual abuse in the first degree of which

Dougoud was convicted, the jury determined:

             A. That in [Campbell] county, on or about September
             21, 2016, and before the finding of the Indictment herein;

             B. The Defendant engaged in sexual contact with
             [victim] when the Defendant grabbed [victim’s] hand and
             put it on the Defendant’s penis;

             AND

             C. That the Defendant did so by forcible compulsion.

             On appeal, Dougoud argues his “act of placing [victim’s] hand on

[Dougoud’s] penis should not be considered a physical act that compelled or was

sufficient to overcome the [victim’s] own volition under these facts,” further

explaining in his brief:

             In this case, according to [victim’s] testimony, [victim]
             had allegedly already acted on several of Mr. Dougoud’s
             propositions, such as [victim] showing Mr. Dougoud his
             penis and [victim] touching Mr. Dougoud’s penis.
             [Victim] only alleged that Mr. Dougoud urged him to
             participate. [Victim] did not testify that when Mr.
             Dougoud placed his hand on his penis, that he hesitated
             in any way or told Mr. Dougoud to stop. In fact, the only
             time [victim] claimed he told Mr. Dougoud to stop, Mr.
             Dougoud complied.


                                        -12-
             We disagree. Based upon victim’s testimony, a reasonable jury could

find victim evinced, at the very least, “other involuntariness.” Yates, 430 S.W.3d

at 891. Victim testified that when this offense occurred, he believed he had no

means of escaping from Dougoud, as they were traveling in a moving vehicle in an

unfamiliar area. He rejected each of Dougoud’s “propositions” until Dougoud

changed them from requests or suggestions to intimidating demands. When victim

acquiesced, he attempted to do so minimally: He “pulled [his] pants back up as

fast as [he] could” after showing Dougoud his pubic hairline; he “pulled [his] pants

up as fast as [he] could” to cover his exposed penis “when [Dougoud] looked

away”; and when Dougoud exposed his own penis and asked – then told – victim

to touch it, victim “just touched it, and then backed off, just quick. Just placed and

then removed.”

             Victim also testified about what Dougoud “made” him do: Dougoud

“grabbed” victim’s hand and used it as a means of masturbating himself. This was

well beyond the scope of anything victim had minimally acquiesced in; and when

Dougoud released victim’s hand, victim immediately removed his hand from

Dougoud’s penis. Thus, evidence of record supported that victim had no desire to

touch Dougoud’s penis and that, but for Dougoud’s physical compulsion, victim

would not have held and rubbed it.




                                         -13-
             As for Dougoud’s assertion that “the only time [victim] claimed he

told Mr. Dougoud to stop, Mr. Dougoud complied,” Dougoud is referring to an

incident a short time later on in the truck when, according to victim, Dougoud put

his left hand underneath victim’s legs, reaching for victim’s anus; victim pushed

his arm away and jumped high enough to strike his head on the cabin ceiling; and

Dougoud snickered and remarked, “I guess you’re not into that.” Whether

Dougoud subsequently did not touch victim’s anus does not, for directed verdict

purposes, somehow negate the evidence that Dougoud forcibly compelled victim to

touch Dougoud’s penis. Therefore, the circuit court committed no error in denying

this facet of Dougoud’s directed verdict motion.

             B. Did the Commonwealth present sufficient evidence to establish
                the second count of sexual abuse by “threat” forcible
                compulsion?

             As to “threat” forcible compulsion as defined in KRS 510.010(2),

“the Commonwealth was required to show that Appellant (1) made a threat of

physical force (2) either explicitly or implicitly (3) that created fear (4) of

immediate death or physical injury (5) to the victim or another person.” Yates, 430

S.W.3d at 892. “In determining whether the victim felt threatened to engage in sex

or feared harm from the attacker, a subjective test is applied.” Newcomb v.

Commonwealth, 410 S.W.3d 63, 79 (Ky. 2013) (citation omitted).




                                          -14-
             Regarding the second count of sexual abuse in the first degree, the

jury determined:

             A. That in [Campbell] county, on or about September
             21, 2016, and before the finding of the Indictment herein;

             B. The Defendant engaged in sexual contact with
             [victim] when the Defendant rubbed [victim’s] penis;

             AND

             C. That the Defendant did so by forcible compulsion.

             Dougoud argues the Commonwealth failed to present evidence of

“threat” forcible compulsion in this instance as set out in Yates. In particular, he

claims a directed verdict was warranted regarding this second offense because, in

relation to it, the Commonwealth failed to adduce evidence that he made any threat

of physical force.

             We disagree with Dougoud’s contention that no evidence was

produced supporting, at the very least, that he implicitly threatened victim with

physical force that caused victim to fear immediate death or physical injury. A

reasonable jury could infer, based upon the circumstances that preceded

Dougoud’s rubbing lubricant on victim’s penis, that victim honestly believed

Dougoud would harm him if he resisted. Victim assumed, prior to this incident,

that Dougoud had killed in the line of duty; Dougoud had told him so. Victim had

no reason to doubt Dougoud was able to kill again, as victim knew Dougoud often


                                         -15-
carried a pistol, had witnessed Dougoud’s skill in using firearms, and because

Dougoud had told victim that Dougoud had received specialized military training.

From victim’s testimony, it could be inferred that Dougoud’s skill with firearms,

military experience, and apparent history of killing was, by Dougoud’s design, a

constant undercurrent throughout this incident and a standing, implicit threat of

harm that commanded victim’s obedience.

               In the moments before this second offense, Dougoud had become an

unpredictable stranger to victim; his demeanor toward victim had suddenly shifted,

for the first time, from that of a trusted family friend, to that of someone willing to

demand and, despite victim’s reluctance, ultimately compel sexual contact from

him. Moreover, Dougoud had taken measures to isolate victim, who did not

believe he could escape the situation; and had chosen a secluded location to

perform the act, demonstrating he clearly did not wish to be caught.2 Sufficient

evidence supported that victim had a well-founded belief that he would suffer

immediate harm if he resisted Dougoud. Accordingly, the circuit court also

properly denied this aspect of Dougoud’s directed verdict motion.


2
  We do not consider victim’s testimony about the threats that Dougoud made after he rubbed
lubricant on the victim’s penis (Dougoud’s act of placing the handgun on the dashboard pointing
at victim “to get this out of the way” or the warning as Dougoud drove victim home that victim
should not tell anyone because Dougoud had “killed people before” and was “not afraid to do it
again.”). These later threats could not inform victim’s fear at the time of this second incident of
sexual abuse. However they are consistent with victim having an implicit understanding of what
Dougoud could do to victim, should Dougoud chose to do so, which Dougoud confirmed after-
the-fact through his threatening action and words.

                                               -16-
                          II. EVIDENTIARY ISSUES

            Dougoud also asserts he is entitled to a new trial because, in his view,

the circuit court made several erroneous evidentiary rulings. His arguments are

addressed below.

            A. Access to Victim’s Psychotherapy Records

            On February 2, 2020, the day before trial, Dougoud moved the circuit

court to order the production of victim’s psychological counseling records, and to

conduct an in camera review of those records to ascertain whether they contained

exculpatory evidence. In his motion, in relevant part, he explained:

            Mr. Dougoud discovered that eight (8) months after this
            alleged incident, there was a family court hearing
            regarding [victim] in the Campbell Family Court, 02-CI-
            1604. The matter revolved around [victim], and his
            desire to live with his dad. In anticipation of potential
            impeachment evidence, Mr. Dougoud ordered a certified
            copy of the hearing and some of the documents filed in
            regards to the hearing. Mr. Dougoud received said
            documents from the Campbell County Circuit Clerk on
            January 28, 2020.

            In preparation of trial, on February 1, 2020 Mr. Dougoud
            discovered, in a Motion for Contempt, that [victim] had
            been receiving counseling with Viewpoint Psychological
            Services. This means, eight months after the alleged
            sexual assault, [victim] was working in counseling, with
            a licensed therapist, and that information was never
            provided to Mr. Dougoud in discovery.

            ...




                                       -17-
             Applying the appropriate standard to the above styled
             case, it is clear that Mr. Dougoud is entitled to an in
             camera review of the psychiatric records of [victim], held
             by Viewpoint Psychological Services. There is clearly a
             reasonable belief they contain exculpatory evidence.
             [Victim] has made statements that he didn’t want to live
             with him [sic] mom because he “feared Dougoud.” Yet,
             while in counseling, it appears this was never disclosed
             as a basis for why he didn’t want to live with his mom.
             According to [victim’s] dad, [victim] was stating his
             mom kept “a dirty home, engages [him] in adult
             discussions, and often embarrasses him by being sexually
             provocative on social media available to friends.”

             Furthermore, this issue is confirmed by [victim] in his
             Children’s Advocacy Interview that he did not disclose a
             sexual assault as a basis for his issues in 2017 to his
             therapist. [Victim] was asked if he had ever told anyone
             these allegations. He responded he told three girls, in the
             back of a van, at the Waffle house. He never said he told
             a therapist. In fact, he never disclosed he had ever
             received therapy.

             The circuit court considered Dougoud’s motion on the morning of the

first day of trial; and again on February 4, 2020, after Dougoud renewed his

motion. Denying it, the circuit court explained that any evidence derived from

victim’s counseling records for the purposes expressed in Dougoud’s motion

would be either irrelevant or cumulative. In that vein, the circuit court noted it was

unnecessary to search victim’s 2017 counseling records to ascertain whether victim

had informed his therapist about his sexual encounter with and resulting fear of

Dougoud because, as Dougoud noted in his motion, victim had already indicated

in his CAC interview that, prior to February 2, 2019, he had never informed any

                                         -18-
adult of his sexual encounter with and resulting fear of Dougoud. Furthermore, it

explained that if victim ultimately testified that his fear of Dougoud had caused

him to want to stop living with his mother, Dougoud did not need victim’s

counseling records for impeachment purposes. Rather, Dougoud could just as

effectively resort to the family court’s record of victim’s custody proceedings, and

what it indicated were the other reasons victim had expressed in that separate

matter for not wanting to live with his mother.

              Dougoud appeals the circuit court’s ruling. Upon review, we affirm.

The Kentucky Supreme Court recently reviewed the law on this subject,

explaining:

              [I]n Commonwealth v. Barroso, this Court held that “[i]f
              the psychotherapy records of a crucial prosecution
              witness contain evidence probative of the witness’s
              ability to recall, comprehend, and accurately relate the
              subject matter of the testimony, the defendant’s right to
              compulsory process must prevail over the witness’s
              psychotherapist-patient privilege.” 122 S.W.3d 554, 563
              (Ky. 2003). The defendant must make a preliminary
              showing “sufficient to establish a reasonable belief that
              the records contain exculpatory evidence” before the
              records are subject to an in camera review by the trial
              court. Id. at 564. Exculpatory evidence has been
              described as “evidence favorable to the accused and
              material to guilt or punishment, including impeachment
              evidence.” Id. Evidence is material “only if there is a
              reasonable probability that, had the evidence been
              disclosed to the defense, the result of the proceeding
              would have been different.” United States v. Bagley, 473
              U.S. 667, 682, 105 S.Ct. 3375, 87 L.Ed.2d 481 (1985).


                                        -19-
                      If the defendant makes this preliminary showing,
               then “the witness’s psychotherapy records are subject to
               production for an in camera inspection to determine
               whether the records contain exculpatory evidence,
               including evidence relevant to the witness’s credibility.”
               Barroso, 122 S.W.3d at 563.

Smith v. Commonwealth, 636 S.W.3d 421, 438-39 (Ky. 2021).

               Evidentiary rulings are reviewed under the abuse of discretion

standard. Kerr v. Commonwealth, 400 S.W.3d 250, 261 (Ky. 2013). Here, no

abuse occurred.3 As the circuit court’s ruling tends to indicate, Dougoud failed to

make the “preliminary showing” that victim’s counseling records contained

evidence that, within reasonable probability, would have favorably affected the

outcome of his trial had they been produced. If the records confirmed that victim

had not discussed his sexual encounter with and resulting fear of Dougoud, his

records would have been cumulative evidence. If the records demonstrated victim

had discussed those issues with his counselor in 2017, they would have

undermined, rather than helped, Dougoud’s defense. And, to the extent victim’s

records had the impeachment value expressed in Dougoud’s motion, the circuit

court also did not cause Dougoud any undue prejudice by denying him access. The

record of victim’s custody proceedings – which the circuit court permitted


3
  Dougoud also argues that if the circuit court abused its discretion in this regard, it should have
also granted his motion to continue his trial for purposes of conducting an in camera inspection
of victim’s counseling records. Considering that the circuit court did not abuse its discretion in
this regard, this issue is moot.

                                                -20-
Dougoud to utilize at trial – had the same value. Additionally, during trial,

Dougoud ultimately chose not to ask victim why victim wanted to move from his

mother’s house to his father’s house.

             B. Mother’s Statement Regarding Dougoud’s Comment that he
                had Killed People in the Line of Duty

             As discussed, victim testified that on occasions prior to his incident

with Dougoud in the truck, Dougoud had described himself as a “well-received and

important” and “well-qualified” member of the armed forces; “some form of

sniper”; and that Dougoud had told him he “had killed during his service.” Victim

also testified he waited two-and-a-half years to tell an adult about the incident

because Dougoud had told him after their encounter not to tell anyone about it, and

“You know, I’ve killed people before. I’m not afraid to do it again.”

             On appeal, Dougoud does not contest the relevance or admissibility of

that testimony. However, he asserts the circuit court erred by denying his motion

for a mistrial in relation to the following emphasized testimony that another

witness, mother, provided during her direct examination by the Commonwealth:

             Commonwealth: So [Dougoud] told you he was a sniper
             in the military?

             Mother: Yes.

             Commonwealth: Is that something that people in your
             family are aware of, your children?

             Mother: Yes.

                                         -21-
             Commonwealth: And why would they be aware of that?

             Mother: He was very proud of it.

             Commonwealth: Okay. And, when he talked about
             being a sniper, um, did he tell you any more detail, or
             what that entailed?

             Mother: He said that he had killed people while
             overseas.

             Mother testified before victim testified. Dougoud objected to the

emphasized testimony based upon Kentucky Rules of Evidence (KRE) 404,

claiming it improperly bolstered what he anticipated victim would later relate

about how Dougoud had told victim that Dougoud had killed people in the line of

duty while serving overseas. He asserted mother’s statement qualified as

inadmissible evidence of “other crimes, wrongs, or acts” per subsection (b) of the

rule; and that he had not been provided adequate notice of mother’s testimony

pursuant to KRE 404(c).

             The circuit court disagreed with Dougoud’s contention that mother’s

testimony was prejudicial enough to warrant a mistrial. From the bench, it

explained that any prejudice arising from the notion that Dougoud may have killed

before was limited by the fact that, from all indications, he had only done so within

the proper scope of his military service; and that it is commonly understood that

military service – particularly military service as a sniper – can require the use of

lethal force as an incident of duty. Nevertheless, upon Dougoud’s request, the

                                         -22-
circuit court did instruct the jury to disregard mother’s testimony about whether he

had any occasion to use lethal force while he was in the military.

             As indicated, Dougoud now asserts the circuit court erred by denying

his motion for a mistrial. We disagree. Our standard for reviewing a trial court’s

denial of a mistrial request is as follows:

             The decision to declare a mistrial is properly within the
             sound discretion of the trial court. A mistrial is an
             extreme remedy and should be resorted to only when
             there appears in the record a manifest necessity for such
             an action or an urgent or real necessity. A manifest
             necessity can be understood as to be an urgent need for a
             new trial in consideration of the totality of the
             circumstances. As such, a ruling declaring a mistrial will
             not be disturbed absent an abuse of discretion by the trial
             court.

Hammond v. Commonwealth, 504 S.W.3d 44, 51 (Ky. 2016) (internal quotation

marks and citations omitted).

             Here, we agree with the circuit court’s assessment that Dougoud’s

claim that he had killed while fulfilling his military duties is qualitatively different

from any claim that he had committed a prior criminal act or other wrong. Apart

from that,

             [T]he jury is presumed to follow an admonition to
             disregard evidence and the admonition thus cures any
             error. Such presumption can be overcome by a showing
             either that there is an (1) overwhelming probability that
             the jury will be unable to follow the court’s admonition
             and there is a strong likelihood that the effect of the
             inadmissible evidence would be devastating to the

                                          -23-
             defendant, or (2) the question asked lacks any factual
             basis and was highly inflammatory.

Carson v. Commonwealth, 621 S.W.3d 443, 450 (Ky. 2021) (internal quotation,

citations, and footnotes omitted).

             Relative to mother’s offending testimony, Dougoud does not argue –

nor do we find – it was overwhelmingly probable that the jury was unable to

follow the circuit court’s admonition, or that the Commonwealth’s question lacked

any factual basis. Therefore, we find no error in this respect.

             C. Cumulative Error Regarding Improper Character Evidence

             Dougoud also argues that mother’s offending testimony, taken in

conjunction with three other purported evidentiary errors roughly following the

same theme, amounted to cumulative reversible error – a point he did not raise

below as a basis for a mistrial.

             “[M]ultiple errors, although harmless individually, may be deemed

reversible if their cumulative effect is to render the trial fundamentally unfair. We

have found cumulative error only where the individual errors were themselves

substantial, bordering, at least, on the prejudicial.” Brown v. Commonwealth, 313

S.W.3d 577, 631 (Ky. 2010) (citation omitted). “If the errors have not individually

raised any real question of prejudice, then cumulative error is not implicated.”

Elery v. Commonwealth, 368 S.W.3d 78, 100 (Ky. 2012) (internal quotation marks

and citation omitted). “Where . . . none of the errors individually raised any real

                                         -24-
question of prejudice, we have declined to hold that the absence of prejudice plus

the absence of prejudice somehow adds up to prejudice.” Brown, 313 S.W.3d at

631 (citation omitted).

             As to the three other purported evidentiary errors, the first two involve

statements made by the Commonwealth during its opening and closing arguments.

Minutes before the Commonwealth made the statement during its opening

arguments which Dougoud found objectionable, the circuit court cautioned the jury

that:

             Opening statements are really like a roadmap. It’s an
             opportunity for the attorneys to sort of tell you what they
             think the evidence is going to be presented to you, but
             their words, as [the Commonwealth] mentioned in her
             voir dire of you is not evidence. The attorneys at the end
             of the case will give you closing arguments. They try to
             sum up the evidence that they think that you’ve heard,
             and what it means, they think, it means to you or to them.
             But that doesn’t mean anything, meaning it’s just a
             roadmap and a closing. You all are ultimately the
             determinators to find out what the facts are, and what you
             believe those facts mean, based on the evidence and the
             law that I’m going to give you.

             In its opening argument, the Commonwealth told the jury, “What you

discover as you listen to the evidence is that the defendant, Jeffrey Dougoud, was

known somewhat as being a badass.” Dougoud objected, arguing he had received

no notice of “bad acts” evidence pursuant to KRE 404(c), and asked the circuit

court to instruct the jury to disregard the Commonwealth’s statement. The circuit


                                        -25-
court granted his request and instructed: “Ladies and gentlemen of the jury, in

terms of the defendant being a ‘badass,’ I’m going to ask you to strike that from

your minds at this point in time.” The Commonwealth thereafter proceeded,

without objection, by stating: “What you’re going to hear is that [Dougoud’s]

former military, they [i.e., his friends] thought he was in special forces, that he

carried a weapon all the time, that he could hold his own, so he’s not someone you

messed around with.”

             Regarding the objectionable statement in its closing argument, prior to

when the Commonwealth made it, the circuit court once again cautioned the jury

that the arguments of counsel were not to be considered evidence. Dougoud

objected to the emphasized language given in the following context, below:

             So, what you heard from [victim] on the stand, when he
             described the various acts, the various steps this
             defendant engaged in, before he forced him to perform
             on him, before he forced him to do anything in this case,
             I want you to look back at it, at what he told you. How
             did he start with it? He talked about sexual experiences.
             Here’s a 49-year-old man, trusted family friend, former
             military, has killed before –

             At the ensuing bench conference, Dougoud’s counsel explained that

whether Dougoud actually killed during his military service was never a fact in

evidence; victim merely testified at trial that Dougoud told him he had done so.

The circuit court sustained Dougoud’s objection, and the Commonwealth

accordingly qualified what it had said, continuing its closing arguments by stating,

                                         -26-
without objection: “When [victim] told you, that’s what he knew about him.

That’s what he knew about Jeffrey Dougoud, he was a tough guy, he’d been in the

military, and he had killed.”

             With respect to the third purported evidentiary error, it occurred when

the Commonwealth played a portion of a controlled call that authorities in the

Campbell County Police Department had stepfather make to Dougoud in February

2019, in an effort to have Dougoud incriminate himself. Specifically, while

stepfather was speaking to Dougoud at the start of the call, Dougoud stated: “Here

I am, this big tough guy, getting into fights and drinking, this that and the other.”

(Emphasis added.)

             Dougoud objected. At the ensuing bench conference, he argued that

his own statement about “getting into fights” was improper KRE 404(b) evidence.

The circuit court sustained his objection. Moreover, it granted the only remedy

Dougoud requested, which was a recess to review the remainder of the controlled

call tape to ensure it included nothing more about his penchant for fighting.

             We disagree that these three purported errors, taken collectively with

what has previously been discussed, amounted to cumulative error warranting a

mistrial. We begin with the first two. Opening and closing arguments are just that

– arguments. Slaughter v. Commonwealth, 744 S.W.2d 407, 412 (Ky. 1987).

Because opening and closing arguments are not evidence, the prosecutor’s


                                         -27-
comments during those arguments fall outside the scope of KRE 404(b), which by

its plain terms prohibits the use of evidence of other crimes, wrongs, or acts to

prove a propensity to commit some specific act. Here, the circuit court prefaced

both the opening and closing argument segments of the trial by explaining to the

jury that arguments of counsel were not evidence, and that they were not to be

taken as such.

             Regarding the Commonwealth’s statement during opening arguments

regarding Dougoud being “a badass,” the prosecutor explained during her later

comments, without objection, that the evidence would reflect Dougoud was

formerly in the military; that his friends believed he was in special forces and was

a sniper; that he frequently carried a sidearm and was familiar with firearms; that

he could “hold his own”; and that “he’s not someone you messed around with.”

To the extent that the prosecutor’s characterization of Dougoud as “a badass” was

an expression of what she believed those evidentiary details reflected, a prosecutor

may generally state what he or she believes from the evidence. “It is

unquestionably the rule in Kentucky that counsel has wide latitude while making

opening or closing statements.” Brewer v. Commonwealth, 206 S.W.3d 343, 350

(Ky. 2006). “A prosecutor may comment on tactics, may comment on evidence,

and may comment as to the falsity of a defense position.” Slaughter, 744 S.W.2d

at 412. Apart from that, the circuit court also admonished the jury to disregard the


                                         -28-
prosecutor’s “badass” comment. And, as before, Dougoud makes no argument that

the circuit court’s admonition was insufficient; or that the jury was unable to

follow the admonition due to the applicability of either of the two exceptions

discussed in Carson, 621 S.W.3d at 450.

             Regarding the Commonwealth’s statement during closing arguments

that Dougoud had “killed before,” the Commonwealth had already prefaced that

detail – prior to Dougoud’s objection – by stating it derived from “what you heard

from [victim] on the stand.” Nevertheless, following Dougoud’s objection, the

circuit court granted Dougoud all the relief he requested, directing the prosecutor

to provide the jury with further clarification. Afterward, the Commonwealth once

again explained that whether Dougoud had killed was not a proven fact, and that

victim’s understanding on that point solely derived from what he had testified

Dougoud had told him. In short, the Commonwealth followed the circuit court’s

directive to Dougoud’s apparent satisfaction, and it was abundantly clear that

victim’s testimony was the source of any valid evidence indicating Dougoud had

killed in the line of duty. We see no real question of undue prejudice.

             Lastly, with respect to Dougoud’s recorded statement about “getting

into fights,” we cannot say that, taken in isolation, this brief statement raised any

real question of prejudice; indeed, Dougoud did not request any admonition in this

respect, and he was apparently satisfied when the circuit court granted him all the


                                         -29-
relief he requested due to the statement. In sum, none of these purported

individual errors themselves or cumulatively were substantial and Dougoud

received all the relief to which he was entitled through admonishments and

clarifications. Thus, reversal is not warranted due to cumulative error.

                                  CONCLUSION

             We have addressed the breadth of Dougoud’s appellate arguments.

Finding no error, we affirm his conviction and sentence by the Campbell Circuit

Court.

             DIXON AND MCNEILL, JUDGES, CONCUR IN RESULT ONLY.



BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEE:

Steven Nathan Goens                        Daniel Cameron
Assistant Public Advocate                  Attorney General of Kentucky
Frankfort, Kentucky
                                           James Havey
                                           Assistant Attorney General
                                           Frankfort, Kentucky




                                        -30-